This Office Action replaces the previous action mailed 6/17/2021, which is withdrawn.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Standard Pressed GB 1361,651 in view of Szabo US 2004/0234407 both cited in the IDS dated 11/22/17.
As to claim 1, ‘651 teaches cobalt alloys comprising 18-40% nickel, 6-25% iron, 0-2% niobium (Columbian), 0-0.05% carbon, and a balance of cobalt. Page 2, 23-34. The cobalt amount can range from 0-45%, which overlaps the claim limitation of at least 20% by weight. The combined content of iron and cobalt ranges from 6-60% which overlaps with the claimed 40-70%. ‘651 teaches 18-40% nickel which prima facie case of obviousness exists. See MPEP §2144.05. ‘651 is silent to the presence of tungsten.
However, Szabo teaches a powder metal composition and method for producing components thereof. Szabo teaches that 0-20% tungsten may be added to a cobalt-based alloy to improve the strength of the cobalt matrix in conjunction with chromium. Szabo, ¶12-17. As ‘651 teaches the addition of chromium, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add tungsten as taught by Szabo to a cobalt-based alloy containing chromium as taught by ‘651. One of ordinary skill in the art would have been motivated to do so to improve the strength of the cobalt matrix. Szabo, ¶15.
‘651 in view of Szabo teaches 0-20% tungsten, which encompasses the claimed range of 2-8%. See MPEP §2144.05 citation.
As to claim 2, ‘651 teaches that molten alloys may be used to form a metallic powder. ‘651, Page 3, 116-121.
As to claims 7 and 8, ‘651 in view of Szabo teaches 15-25% chromium, which overlaps with the claimed range from 20-25%. See MPEP §2144.05.
As to claims 11-12, ‘651 in view of Szabo teaches 0-5% silicon. Szabo, ¶17. This encompasses the claimed amount of 0.75%.

Claims 1-2, 7-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wessel US 3,837,848.
As to claim 1, Wessel teaches a method of making tools by impregnating a steel skeleton with a carbide, nitride or oxide precursor. Wessel teaches a cobalt alloy with at least 22% cobalt, up to 4% iron, 
As to claim 2, Wessel teaches the use of metal powder particles. Wessel, Abstract.
As to claims 7 and 8, Wessel teaches 10-22% Chromium, which overlaps with the claimed range from 20-22%. Table D.
As to claim 9 and 10, Wessel teaches up to 4% Molybdenum, which encompasses the claimed amount of 3%.
As to claims 11 and 12, Wessel teaches up to 1% silicon, which encompasses 0.75%.
As to claims 13-15, Wessel teaches manganese and nitrogen in Table D, teaching 0.5-3% manganese and nitrogen “not exceeding a few percent”. Wessel, Table D, Claim 14. The taught manganese content encompasses the claimed amount of 1.5%. Given the broadest reasonable interpretation, the nitrogen content as taught encompasses the claimed range, as 0.15% does not exceed “a few percent”. Therefore, Wessel teaches a range of nitrogen that encompasses the claimed point.
As to claim 16, Wessel teaches nickel, cobalt, chromium, molybdenum, tungsten, niobium, iron, carbon, and silicon in the cobalt alloy in Table D. The combined amounts of molybdenum, niobium silicon, and manganese range from approximately 0.5-12, and nitrogen does not exceed a few percent. Therefore, the combined amounts overlap with the claimed range from 0.5-6.5%.
As to claim 17, Wessel teaches the use of metal powder particles. Wessel, Abstract.
As to claim 19, Wessel teaches up to 4% Molybdenum, which encompasses the claimed amount of 3%.
As to claim 20, Wessel teaches up to 4% niobium which encompasses the claimed 1%.
As to claim 21, Wessel teaches up to 1% silicon, which encompasses 0.75%.

As to claim 23, Wessel teaches 0.5-3% manganese, which overlaps with the claimed range from 0.5-1.5%.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wessel as applied to claims 1 and 13 above, and further in view of Kuwabara EP 3,173,498 cited in IDS dated 6/6/20.
As to claims 3 and 18, Wessel teaches a metal power according to claims 1 and 13, but is silent to a particle diameter.
However, Kuwabara teaches an alloy structure and method for producing alloy structure, where the alloy contains cobalt, iron, nickel, and chromium. Kuwabara, ¶26. Kuwabara teaches that the particle size can range from 1-500 µm in order to avoid floating, oxidation, and dust explosions from small particles, while keeping the surface of the solidified layer smooth. Kuwabara, ¶32. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the particle diameter as taught by Kuwabara in forming a powder from the alloy according to Wessel. One of ordinary skill in the art would have been motivated to do so to achieve smooth surfaces and avoid dust explosions and oxidation of the powder. Kuwabara, ¶32.
The range of 1-500 micrometers encompasses the claimed range of 10-60 micrometers. More specifically, Kuwabara teaches an example with an average particle size of 30 micrometers, within the claimed range of 10-60.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734